Citation Nr: 1048391	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  04-04 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to March 1946. 
 
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office (RO).

In June 2010, the Board remanded the claim for further 
development.

It appears that the issue of entitlement to service 
connection for malignant mesothelioma has been raised by 
the record, but may not have been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the claims file reflects that the Veteran underwent a 
VA respiratory examination in June 2010 for the purpose of 
determining the etiology of his malignant mesothelioma.  That 
opinion was favorable to the appellant.  

In light of the foregoing, there appears to be a pending claim of 
entitlement to service connection for malignant mesothelioma 
which may be addressed in a temporary claims file not currently 
available to the Board.  The AMC must obtain any and all 
temporary files for association with this appeal.  Moreover, 
appellate review of the claim of entitlement to a total 
disability rating based on individual unemployability must be 
deferred because the possible issue of entitlement to service 
connection for malignant mesothelioma is inextricably 
intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, in June 2010 a local representative of the Disabled 
American Veterans submitted authorizations of release for private 
medical records.  A review of the claims file does not show that 
the Veteran has completed a VA Form 21-22 (appointment of 
veterans service organization as claimant's representative) 
appointing Disabled American Veterans as his representative.  An 
additional temporary file, however, may reflect that the Disabled 
American Veterans is the current representative.  Additional 
development with regard to the representation is necessary.

Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)
 
1.  The AMC should obtain any temporary 
files from the VA RO in Newark, New Jersey 
and associate it with the Veteran's claim 
folder. 
 
 2. The AMC should review the temporary 
file to determine whether Disabled American 
Veterans is the appellant's representative.  
If they are not, the AMC should afford the 
claimant the opportunity to appoint them in 
light of the above referenced June 2010 
correspondence.
 
3.  The AMC must adjudicate any pending 
claims, to include entitlement to service 
connection for malignant mesothelioma, if 
applicable.  The Veteran is hereby informed 
that the Board will only exercise appellate 
jurisdiction over any such issues if he 
perfects a timely appeal thereto.
 
4.  Thereafter, the RO should readjudicate 
the claim of entitlement to a total 
disability evaluation based upon individual 
unemployability.  If the benefit is not 
granted, the Veteran and, if applicable his 
representative, should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



